Citation Nr: 0018066	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  99-05 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for an unspecified tropical 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from July 1942 to November 1945.  
This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to service connection for a tropical 
disease.  The veteran perfected an appeal of that decision.


FINDING OF FACT

The claim of entitlement to service connection for an 
unspecified tropical disease is not supported by competent 
medical evidence showing that the veteran has any current 
tropical disease.


CONCLUSION OF LAW

The claim of entitlement to service connection for an 
unspecified tropical disease is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well-
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d at 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service or the applicable presumptive 
period, and medical evidence of a nexus between the in-
service disease or injury and the current disability.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table).  Alternatively, the second 
and third elements can be satisfied by evidence showing that 
a disorder was noted during service or any applicable 
presumptive period, evidence of post-service continuity of 
symptomatology, and medical or, in some circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  In addition, if the claim for 
service connection pertains to a disease rather than the 
residuals of an injury, a well-grounded claim can be 
established by evidence showing a chronic disease in service 
or during any applicable presumptive period and present 
disability from that disease.  See Savage v. Gober, 10 Vet. 
App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.  A lay person is, however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence may be sufficient to show the incurrence of a 
disease or injury in service and continuity of the disorder 
following service.  Medical evidence is required, however, to 
show a relationship between the current medical diagnosis and 
the continuing symptomatology.  See Clyburn v. West, 
12 Vet. App. 296 (1999).  In determining whether the claim is 
well grounded, the evidence is generally presumed to be 
credible.  Hickson v. West, 11 Vet. App. 374 (1999).

Service connection is available for tropical diseases listed 
in 38 C.F.R. § 3.307 (1999), provided that: 

The disease must have become manifest to 
a  degree of 10 percent or more within 1 
year from date of separation from  
service as specified in paragraph (a)(2) 
of this section, or at a time  when 
standard accepted treatises indicate that 
the incubation period  commenced during 
such service.  The resultant disorders or 
diseases  originating because of therapy 
administered in connection with a  
tropical disease or as a preventative may 
also be service connected.

38 C.F.R. § 3.307(a)(3) (1999).

The following diseases shall be granted  service connection 
as a result of tropical service, although not otherwise 
established as incurred in service if manifested to a  
compensable degree within the applicable time limits under 
Sec. 3.307 following service in a period of war or following 
peacetime  service, provided the rebuttable presumption 
provisions of Sec. 3.307  are also satisfied.

Amebiasis.
Blackwater fever.
Cholera.
Dracontiasis.
Dysentery.
Filariasis.
Leishmaniasis, including kala-azar.
Loiasis.
Malaria.
Onchocerciasis.
Oroya fever.
Pinta.
Plague.
Schistosomiasis.
Yaws.
Yellow fever.

Resultant disorders or diseases 
originating because of therapy  
administered in connection with such 
diseases or as a preventative  thereof. 

38 C.F.R. 3.309(b) (1999).

The certificate of the veteran's discharge from service shows 
that he served in the Southern Philippines, New Guinea, and 
Luzon campaigns.

The veteran's service medical records are silent for any 
complaints or clinical findings related to any tropical 
disease.  Only partial service medical records are available 
for review, in that the veteran's records were affected by 
the fire at the National Personnel Records Center (NPRC)in 
1973.  In light of the Board's findings below, however, no 
additional development is warranted pertaining to the 
possible existence of additional service medical records.  
This case turns on the question of whether there is competent 
evidence of a current disability, rather than the veteran's 
medical condition in service.

The veteran apparently did not claim entitlement to VA 
compensation benefits until June 1998, at which time he 
claimed entitlement to service connection for a "tropical 
disease," for which he purportedly received treatment in the 
spring of 1945.  He did not report having received any 
treatment for the claimed disorder since his separation from 
service.  In June 1998 the RO requested that he specify the 
disease for which he was seeking compensation benefits, and 
to submit evidence in support of his claim.  The veteran did 
not respond to the June 1998 written request.

While the veteran did serve in tropical areas, he has not 
submitted any evidence showing a current medical diagnosis of 
tropical disease or disease related to treatment for a 
tropical disease.  Accordingly, there is no competent 
evidence of a current disease or disability.  Caluza, 7 Vet. 
App. at 506.  The Board finds, therefore, that the claim of 
entitlement to service connection for an unspecified tropical 
disease is not well grounded.

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  See Morton v. West, 12 
Vet. App. 477 (1999), en banc denied July 28, 1999.  Although 
the veteran's representative has asked that the case be 
remanded to the RO so that the veteran can be provided a VA 
examination in order to determine whether he has a disease 
that is related to service, VA is not required to provide an 
examination in the absence of a well-grounded claim.

VA may, however, dependent on the facts of the case, have a 
duty to notify him of the evidence needed to support his 
claim.  38 U.S.C.A. § 5103; see also Robinette v. Brown, 
8 Vet. App. 69, 79 (1995).  The veteran has not indicated the 
existence of any evidence that, if obtained, would make his 
claim well grounded.  VA has no further obligation, 
therefore, to notify him of the evidence needed to support 
his claim.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).


ORDER

The claim of entitlement to service connection for an 
unspecified tropical disease is denied.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

